Citation Nr: 0807419	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  02-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim has previously been before the Board on 
two occasions.  The first time, in March 2005, the Board 
remanded the veteran's claim for additional development to 
include obtaining updated VA treatment records, the veteran's 
past employment records and a VA examination.  After 
developing the veteran's claim, the AMC returned it to the 
Board.  In June 2006, the Board granted a 50 percent 
disability rating for the veteran's PTSD for the entire 
appeal period, but denied entitlement to a disability rating 
higher than 50 percent.

The veteran appealed the Board's June 2006 denial of a 
disability rating higher than 50 percent to the Court of 
Appeals for Veterans Claims (Court).  By Joint Motion for 
Remand, in October 2007, the Court vacated and remanded the 
Board's June 2006 decision.  

The Joint Motion reflected that the bases for the Remand 
included the Board's failure to adequately consider symptoms 
and findings that potentially met the criteria for a higher 
rating.  In view of that, an updated examination of the 
veteran will be necessary prior to entering a final decision.  

In addition, updated treatment records should be associated 
with the claims file, and the veteran given another 
opportunity to provide employment records sought by the Board 
in its previous Remand.  In this regard, Board advises the 
veteran that the duty to assist is a two-way street.  If he 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the relevant evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, he must 
provide VA either with authorization to obtain his employment 
records or provide such records himself.

Under the circumstances described above, this case is 
remanded for the following:  

1.  Obtain copies of the veteran's medical 
records from the VA Medical Center in 
Jackson, Mississippi, for treatment for his 
PTSD from January 2007 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  Contact the veteran and asked him to 
submit an authorization for VA to obtain his 
employment records from his former employer, 
Hercules Inc., documenting the reasons for 
the veteran's early retirement, absentee 
records, disciplinary records or other 
documentation showing an impairment in the 
veteran's performance that was considered 
related to symptoms of PTSD.  The veteran 
should be advised that he can submit this 
evidence himself in lieu of providing an 
authorization to VA.  The veteran should also 
be advised that he can submit additional 
independent evidence that supports his claim 
such as lay statements from his employer, 
supervisors and/or coworkers that describe 
such things as the veteran's symptoms at the 
time immediately preceding his retirement, 
any difficulties the veteran had in 
performing his duties or associating with 
other employees, any absences the veteran had 
especially due to his leaving work early, any 
altercations the veteran may have had with 
coworkers or supervisors, and the veteran's 
behavior and/or attitude toward work and his 
coworkers and/or supervisors.  

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA PTSD examination to 
determine the severity of the veteran's PTSD.  
The claims file must be provided to the 
examiner for review in conjunction with the 
examination.  The examiner should indicate in 
the report that the claims file was reviewed, 
and provide a complete rationale for all 
conclusions and opinions.  The examination 
report should also include a Global 
Assessment of Functioning (GAF) score with a 
description of the symptoms relied upon in 
assigning the GAF score.  

In addition, the examiner is asked to address 
whether the specific symptoms, as set out in 
the Rating Schedule, are present.  These 
include the following:  

flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships (i.e., 
criteria for a 50 percent rating); 

deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships 
(i.e., criteria for a 70 percent rating);  

gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name 
(i.e., criteria for a 100 percent 
rating).  

With regard to the veteran's history of 
hallucinations as seen in his record, the 
examiner should explain whether such 
hallucinations are a symptom of the 
veteran's PTSD or are due to some other 
disorder the veteran may have, and if a 
symptom of his PTSD, the examiner should 
describe the nature and frequency of such 
hallucinations in addition to setting forth 
what impairment, if any, they have on the 
veteran's occupational and/or social 
functioning. 

The examiner is also asked to comment on 
what, if any, impairment the veteran's PTSD 
symptomatology has had on the veteran's past 
employment, noting the veteran's 35 year 
employment history, his assertions regarding 
early retirement, and time lost from this 
work, as well as its impact on any current 
employment.  

4.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and ensuring 
that the VA examination report is complete, 
the veteran's claim should be readjudicated.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

